        Case 1:17-cr-00248-VSB Document 275
                                        274 Filed 07/31/20
                                                  07/30/20 Page 1 of 1




                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    July 30, 2020

BY ECF & EMAIL
The Honorable Vernon S. Broderick
United States District Judge                                                7/31/2020
Southern District of New York
40 Foley Square                                           The Fatico hearing currently scheduled for August 10, 2020 is
New York, New York 10007                                  adjourned to October 28 at 10:00 a.m.


       Re:     United States v. Michael Mendlowitz, S2 17 Cr. 248 (VSB)

Dear Judge Broderick:

        On behalf of the parties, and pursuant to the Court’s May 22 Order, the Government
respectfully submits this status letter regarding the Fatico hearing set for August 20, 2020. The
witness the Government currently intends to call at the Fatico hearing lives in Georgia. In light
of COVID-19,1 the witness cannot travel to New York to testify in person in August. The witness
could testify remotely, but the defense does not consent to proceeding via teleconference.

       Accordingly, the parties respectfully request that the Fatico hearing be adjourned for
approximately two months, or until such other date that is convenient for the Court.

                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                Acting United States Attorney

                                        By:               /s/                     l
                                                David Abramowicz / Jilan Kamal / Dina McLeod
                                                Assistant U.S. Attorneys
                                                212-637-6525 / 2192 / 1040

Cc:    Smith Villazor, LLP, Counsel for Michael Mendlowitz (via ECF and email)

1
  Georgia is among the states subject to the New York State executive order requiring travelers
from designated areas to quarantine for 14 days upon arrival. See COVID-19 Travel Advisory, at
https://coronavirus.health.ny.gov/covid-19-travel-advisory (last visited July 30, 2020).
